ON MOTION FOR REHEARING GRANTED
PER CURIAM.
We grant the defendant’s motion for rehearing, withdraw our prior opinion, and substitute the following opinion in its place.
Defendant appeals from an order of revocation of probation. For the reasons that follow, we reverse and remand.
The trial court erred when it revoked defendant’s probation for reasons not al*752leged- in the affidavit of violation of probation. Although one ground for revocation was proper, “the record is unclear as to whether the trial court would have revoked Defendant’s probation and given him the same sentence absent the violation” of the conditions not alleged in the affidavit. Largaespado v. State, 658 So.2d 189, 189 (Fla. 3d DCA 1995); see also Mack v. State, 440 So.2d 602 (Fla. 3d DCA 1983).
Accordingly, we reverse and remand with directions to the trial court to reconsider the revocation of probation and the sentence imposed considering only those violations charged in the affidavit, and to enter a sentencing scoresheet and written order containing its findings.
Rehearing granted; reversed and remanded with directions.